Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to applicant’s submittal made on 3/7/2022.  Claims 1-20 are pending. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 11 and 16 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,721,272 and 272’ hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the following: 
(17/688675) 1. A system, comprising: a hardware processor configured to: monitor network traffic on a service provider network at a security platform to identify a device identifier for a new session, comprising to: extract the device identifier from a message associated with the new session, wherein the device identifier is a mobile device identifier, and wherein the mobile device identifier includes an Internet of Things (IoT) equipment identity; determine an application identifier for user traffic associated with the new session at the security platform, comprising to: monitor, via deep packet inspection, tunneled user traffic after the new session has been created to obtain the application identifier; and enforce a security policy at the security platform applied to the new session based on the device identifier and the application identifier; and a memory coupled to the hardware processor and configured to provide the hardware processor with instructions; maps to (272’) and wherein the mobile device identifier includes an Internet of Things (IoT) equipment identity that includes extracted International Mobil Equipment Identity (IMEI) Software Version (IMEISV) information; determine an application identifier for user traffic associated with the new session at the security platform, comprising to: monitor, via deep packet inspection, tunneled user traffic after the new session has been created to obtain the application identifier, wherein the tunneled user traffic includes General Packet Radio Service (GPRS) Tunneling Protocol User Plane (GTP-U) traffic; and determine a security policy to apply at the security platform to the new session based on the device identifier and the application identifier; and a memory coupled to the hardware processor and configured to provide the hardware processor with instructions.

Claims 1, 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,323,483 and 483’ hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the following: 
(17/688675) 1. A system, comprising: a hardware processor configured to: monitor network traffic on a service provider network at a security platform to identify a device identifier for a new session, comprising to: extract the device identifier from a message associated with the new session, wherein the device identifier is a mobile device identifier, and wherein the mobile device identifier includes an Internet of Things (IoT) equipment identity; determine an application identifier for user traffic associated with the new session at the security platform, comprising to: monitor, via deep packet inspection, tunneled user traffic after the new session has been created to obtain the application identifier; and enforce a security policy at the security platform applied to the new session based on the device identifier and the application identifier; and a memory coupled to the hardware processor and configured to provide the hardware processor with instructions; maps to (483’) monitor network traffic on a service provider network at a security platform to identify a device identifier for a new session, comprising to: extract the device identifier from a create Packet Data Protocol (PDP) request message or a create session request message used to create the new session, wherein the device identifier is a mobile device identifier, and wherein the mobile device identifier includes an Internet of Things (IoT) equipment identity that includes extracted International Mobile Equipment Identity (IMEI) Software Version (IMEISV) information; determine an application identifier for user traffic associated with the new session at the security platform, comprising to: monitor, via deep packet inspection, tunneled user traffic after the new session has been created to obtain the application identifier; and determine a security policy to apply at the security platform to the new session based on at least one combination of the device identifier, the application identifier, and/or location information associated with the new session, wherein the security platform is configured with a plurality of security policies based on at least one combination of the device identifier, the application identifier, and/or location information; and a memory coupled to the hardware processor and configured to provide the hardware processor with instructions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US Patent Publication No. 2014/0064180 and Kotecha hereinafter (cited from IDS 3/7/2022)) in view of Zhou et al. (US Patent Publication No. 2012/0275348 and Zhou hereinafter (cited from IDS 3/7/2022)).

As to claims 1, 11 and 16, Kotecha teaches a system, comprising: a hardware processor configured to: 
extract the device identifier from a message associated with the new session (i.e., …teaches in paragraph 0011 the following: “component device of a network may analyze contents of a packet (e.g., may analyze a header and/or a payload of a packet) in order to identify, based on a header compression policy, whether to apply header compression to the packet and/or to other packets associated with a bearer channel on which the packet is transmitted.”. …teaches in paragraph 0093 the following: “Base station 105 may identify traffic attributes associated with some or all of the traffic by analyzing content of packets associated with the traffic. In other words, base station 105 may identify traffic attributes associated with traffic that is processed by base station 105 (e.g., traffic that has been received by base station 105, and/or traffic that is to be sent by base station 105)”), 
wherein the device identifier is a mobile device identifier and wherein the mobile device identifier includes an Internet of Things (IoT) equipment identity (i.e. …teaches in par. 0048 the following: “is associated with a user device ("UD") with an identifier (e.g., a Subscriber Identity Module ("SIM") number, an International Mobile Subscriber Identity ("IMSI") number, an International Mobile Equipment Identity ("IMEI") number…”.), 
determine an application identifier for user traffic associated with the new session at the security platform (i.e., …teaches in paragraph 0012 the following: “a system may analyze attributes associated with a bearer channel (e.g., user device identifier, user device type, quality of service ("QoS") level, application identifier, etc.)”), 
monitor, via deep packet inspection, tunneled user traffic after the new session has been created to obtain the application identifier (i.e., teaches in paragraph 0012 the following: “In some implementations, a system may analyze attributes associated with a bearer channel (e.g., user device identifier, user device type, quality of service ("QoS") level, application identifier, etc.) in order to determine whether to identify a header compression policy associated with the bearer channel. That is, in some such implementations, different bearer channels with different attributes may be associated with different header compression policies (e.g., different sets of rules), based on which a component device of a network may analyze contents of a packet in order to identify whether to apply header compression to packets associated with each respective bearer channel”)…teaches in paragraph 0093 the following: “Base station 105 may identify traffic attributes associated with some or all of the traffic by analyzing content of packets associated with the traffic. In other words, base station 105 may identify traffic attributes associated with traffic that is processed by base station 105 (e.g., traffic that has been received by base station 105, and/or traffic that is to be sent by base station 105). …further teaches in paragraph 0012 the following: “a system may analyze attributes associated with a bearer channel (e.g., user device identifier, user device type, quality of service ("QoS") level, application identifier, etc.)”); 
and a memory coupled to the hardware processor and configured to provide the hardware processor with instructions (i.e., …teaches in paragraph 0035 the following: “processor 320, memory 330”).

The system of Kotecha does not expressly teach:
monitor network traffic on a service provider network at a security platform to identify a device identifier for a new session; 
and enforce a security policy at the security platform applied to the new session based on the device identifier and the application identifier.
In this instance the examiner notes the teachings of prior art reference Zhou.
With regards to applicant’s to claim limitation element of, “monitor network traffic on a service provider network at a security platform to identify a device identifier for a new session”, Zhou teaches in paragraph 0054 the following: “configuring, by the gateway device, a corresponding trigger event according to an identifier of an industrial user (MTC User or MTC Server or MTC Subscriber), or a user equipment identifier (such as an IMSI (International Mobile Subscriber Identification Number), MSISDN (Mobile Subscriber International ISDN/PSTN number), or APN (Access Point Name)), or an identifier of a group that the user equipment belongs to (such as an IMSI, MSISDN, APN, or Group ID), or the application feature of the user equipment, or the application feature of the industrial user/group (MTC User or MTC Server or MTC Subscriber or Group) that the user equipment belongs”.
With regards to applicant’s claim limitation element of, “and enforce a security policy at the security platform applied to the new session based on the device identifier and the application identifier”, Zhou teaches in paragraph 0095 the following: “obtains at least one of the application feature of the user equipment, the user equipment identifier information, APN information, and the identifier of the group that the user equipment belongs to, and, optionally, the indication information indicating whether the user equipment is allowed to access the network beyond the applicable condition.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Kotecha with the teachings of Zhou by having their system comprise a session monitoring. One would have been motivated to do so to provide a simple and effective means to detect intrusion, wherein the session monitoring process helps facilitate communication security within the network and makes it easier to configure the devices for safe data transmission. 

As to claims 2, 12 and 17, the system of Kotecha and Zhou as applied to claim 1 above, specifically Kotecha teaches a system recited in claim 1, wherein the IoT equipment identity includes extracted International Mobile Equipment Identity (IMEI) Software Version (IMEISV) information (i.e. …teaches in par. 0048 the following: “is associated with a user device ("UD") with an identifier (e.g., a Subscriber Identity Module ("SIM") number, an International Mobile Subscriber Identity ("IMSI") number, an International Mobile Equipment Identity ("IMEI") number…”.). 
The system of Kotecha does not expressly teach:
wherein the security platform is configured with a plurality of security policies based on the device identifier and the application identifier.
In this instance the examiner notes the teachings of prior art reference Zhou.
Zhou teaches in paragraph 0054 the following: “…trigger event according to an identifier of an industrial user (MTC User or MTC Server or MTC Subscriber), or a user equipment identifier (such as an IMSI (International Mobile Subscriber Identification Number), MSISDN (Mobile Subscriber International ISDN/PSTN number), or APN (Access Point Name)), or an identifier of a group that the user equipment belongs to (such as an IMSI, MSISDN, APN, or Group ID), or the application feature of the user equipment, or the application feature of the industrial user/group (MTC User or MTC Server or MTC Subscriber or Group) that the user equipment belongs”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Kotecha with the teachings of Zhou by having their system comprise a session monitoring. One would have been motivated to do so to provide a simple and effective means to detect intrusion, wherein the session monitoring process helps facilitate communication security within the network and makes it easier to configure the devices for safe data transmission. 

As to claims 3, 13 and 18, the system of Kotecha and Zhou as applied to claim 1 above, specifically Kotecha does not expressly teaches a system recited in claim 1, wherein the hardware processor is further configured to: perform security policy enforcement based on the device identifier and the application identifier.
In this instance the examiner notes the teachings of prior art reference Zhou.
Zhou teaches in paragraph 0054 the following: “… trigger event according to an identifier of an industrial user (MTC User or MTC Server or MTC Subscriber), or a user equipment identifier (such as an IMSI (International Mobile Subscriber Identification Number), MSISDN (Mobile Subscriber International ISDN/PSTN number), or APN (Access Point Name)), or an identifier of a group that the user equipment belongs to (such as an IMSI, MSISDN, APN, or Group ID), or the application feature of the user equipment, or the application feature of the industrial user/group (MTC User or MTC Server or MTC Subscriber or Group) that the user equipment belongs”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Kotecha with the teachings of Zhou by having their system comprise a session monitoring. One would have been motivated to do so to provide a simple and effective means to detect intrusion, wherein the session monitoring process helps facilitate communication security within the network and makes it easier to configure the devices for safe data transmission. 

As to claim 7, the system of Kotecha and Zhou as applied to claim 1 above, specifically Kotecha teaches a system recited in claim 1, wherein the device identifier includes an International Mobile Equipment Identifier (IMEI) (i.e., …teaches in paragraph 0048 the following: “an International Mobile Equipment Identity ("IMEI") number”).

However Kotecha does not expressly teach:
wherein the hardware processor is further configured to: implement a plurality of security policies based on the device identifier and the application identifier.
In this instance the examiner notes the teachings of prior art reference Zhou.
Zhou teaches in paragraph 0054 the following: “… trigger event according to an identifier of an industrial user (MTC User or MTC Server or MTC Subscriber), or a user equipment identifier (such as an IMSI (International Mobile Subscriber Identification Number), MSISDN (Mobile Subscriber International ISDN/PSTN number), or APN (Access Point Name)), or an identifier of a group that the user equipment belongs to (such as an IMSI, MSISDN, APN, or Group ID), or the application feature of the user equipment…”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Kotecha with the teachings of Zhou by having their system comprise a session monitoring. One would have been motivated to do so to provide a simple and effective means to detect intrusion, wherein the session monitoring process helps facilitate communication security within the network and makes it easier to configure the devices for safe data transmission. 

As to claim 8, the system of Kotecha and Zhou as applied to claim 1 above, specifically Kotecha teaches a system recited in claim 1, wherein the hardware processor is further configured to: monitors wireless interfaces including a plurality of interfaces for a control protocol and user data traffic in a mobile core network for a 3G and/or 4G network (i.e., …teaches in paragraph 0034 the following: “network 265 may include a cellular network, a public land mobile network ("PLMN"), a second generation ("2G") network, a third generation ("3G") network, a fourth generation ("4G") network, a fifth generation ("5G") network, and/or another network.”.).

As to claim 9, the system of Kotecha and Zhou as applied to claim 1 above, specifically Kotecha does not teach a system recited in claim 1, wherein the hardware processor is further configured to: monitors wireless interfaces including a plurality of interfaces for a GPRS Tunneling Protocol (GTP) in a mobile core network for a 3G and/or 4G network.
In this instance the examiner notes the teachings of prior art reference Zhou.
Zhou teaches in paragraph 0040 the following: “…the executor of step 10 and step 11 may be a gateway device such as a gateway GPRS support node (GGSN, Gateway GPRS Support Node) or a packet data network gateway (PGW, PDN Gateway). The user equipment may be an M2M terminal device.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kotecha with the teachings of Zhou by including the feature of GPRS Tunneling Protocol (GTP). Utilizing GPRS Tunneling Protocol (GTP) as taught by Zhou above allows a system to provide comprehensive device communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Kotecha will obtain the capability to provide enhanced system communication. 

Claims 4-6, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view Zhou as applied to claims 1, 11 and 16 above and further in of Zhu (US Patent Publication No. 2006/0174001 (cited from IDS 3/7/2022)).

As to claims 4 and 14, the system of Kotecha and Zhou as applied to claim 1 above, specifically Kotecha does not expressly teach a system recited in claim 1, wherein the hardware processor is further configured to: perform threat detection based on the device identifier and the application identifier.
In this instance the examiner notes the teachings of prior art reference Zhou.
Zhou teaches in paragraph 0054 the following: “a corresponding trigger event according to an identifier of an industrial user (MTC User or MTC Server or MTC Subscriber), or a user equipment identifier (such as an IMSI (International Mobile Subscriber Identification Number), MSISDN (Mobile Subscriber International ISDN/PSTN number), or APN (Access Point Name)), or an identifier of a group that the user equipment belongs to (such as an IMSI, MSISDN, APN, or Group ID), or the application feature of the user equipment…”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Kotecha with the teachings of Zhou by having their system comprise a session monitoring. One would have been motivated to do so to provide a simple and effective means to detect intrusion, wherein the session monitoring process helps facilitate communication security within the network and makes it easier to configure the devices for safe data transmission. 

The system of Kotecha and Zhou do not expressly teach “threat detection”.
In this instance the examiner notes the teachings of prior art reference Zhu. 
Zhu teaches in paragraph 0032 the following: “tracks malicious activity of the mobile subscriber”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kotecha and Zhou with the teachings of Zhu by including the feature of session monitoring. Utilizing session monitoring as taught by Zhu above allows a system to provide comprehensive malicious threat detection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Kotecha and Zhou will obtain the capability to provide enhanced threat security. 

As to claims 5 and 19, the system of Kotecha and Zhou as applied to claim 1 above, specifically Kotecha does not expressly teach a system recited in claim 1, wherein the hardware processor is further configured to: perform threat prevention based on the device identifier and the application identifier.
In this instance the examiner notes the teachings of prior art reference Zhou.
Zhou teaches in paragraph 0054 the following: “a corresponding trigger event according to an identifier of an industrial user (MTC User or MTC Server or MTC Subscriber), or a user equipment identifier (such as an IMSI (International Mobile Subscriber Identification Number), MSISDN (Mobile Subscriber International ISDN/PSTN number), or APN (Access Point Name)), or an identifier of a group that the user equipment belongs to (such as an IMSI, MSISDN, APN, or Group ID), or the application feature of the user equipment…”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Kotecha with the teachings of Zhou by having their system comprise a session monitoring. One would have been motivated to do so to provide a simple and effective means to detect intrusion wherein the session monitoring process helps facilitate communication security within the network and makes it easier to configure the devices for safe data transmission. 

The system of Kotecha and Zhou do not expressly teach “threat prevention”.
In this instance the examiner notes the teachings of prior art reference Zhu. 
Zhu teaches in paragraph 0043 the following: “a set of pre-defined rules in order to detect any malicious traffic patterns”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kotecha and Zhou with the teachings of Zhu by including the feature of session monitoring. Utilizing session monitoring as taught by Zhu above allows a system to provide comprehensive malicious threat detection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Kotecha and Zhou will obtain the capability to provide enhanced threat security. 

As to claims 6, 15 and 20, the system of Kotecha and Zhou as applied to claim 1 above, specifically Kotecha does not expressly teach a system recited in claim 1, wherein the hardware processor is further configured to: perform Uniform Resource Link (URL) filtering based on the device identifier and the application identifier.
In this instance the examiner notes the teachings of prior art reference Zhou.
Zhou teaches in paragraph 0054 the following: “a corresponding trigger event according to an identifier of an industrial user (MTC User or MTC Server or MTC Subscriber), or a user equipment identifier (such as an IMSI (International Mobile Subscriber Identification Number), MSISDN (Mobile Subscriber International ISDN/PSTN number), or APN (Access Point Name)), or an identifier of a group that the user equipment belongs to (such as an IMSI, MSISDN, APN, or Group ID), or the application feature of the user equipment…”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Kotecha with the teachings of Zhou by having their system comprise a session monitoring. One would have been motivated to do so to provide a simple and effective means to detect intrusion wherein the session monitoring process helps facilitate communication security within the network and makes it easier to configure the devices for safe data transmission. 

The system of Kotecha and Zhou do not expressly teach “Uniform Resource Link (URL) filtering”.
In this instance the examiner notes the teachings of prior art reference Zhu. 
Zhu teaches in paragraph 0076 the following: “The "Subscriber Notification module" 105 may send a redirection request 500 to the " URL Redirection sub-module" 106 to process a notification (not shown). The " URL Redirection sub-module" 106 may then send a creation request 501 to a web server 522. The creation request 501 may include information about the mobile subscriber's malicious traffic, e.g., virus type, hacking attempts, traffic sent, IP address, etc. The web server 522 may craft a specially designed web page 506 which the mobile subscriber 586 may retrieve at a later stage.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kotecha and Zhou with the teachings of Zhu by including the feature of session monitoring. Utilizing session monitoring as taught by Zhu above allows a system to provide comprehensive malicious threat detection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Kotecha and Zhou will obtain the capability to provide enhanced threat security. 

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Zhou as applied to claim 1 above and further in of Anthony JR et al. (US Patent Publication No. 2014/0044019 and Anthony hereinafter (cited from IDS 3/7/2022)).

As to claim 10, the system of Kotecha and Zhou as applied to claim 1 above, specifically Kotecha and Zhou do not teach a system recited in claim 1, wherein the hardware processor is further configured to: block the new session from accessing a resource based on the security policy.
In this instance the examiner notes the teachings of prior art reference Anthony. 
Anthony teaches in paragraph 0101 the following: “interfere with the normal operation of a computer or network through unauthorized access, destruction, disclosure, modification of data, and/or denial of service.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kotecha and Zhou with the teachings of Anthony by including the feature of access blocking. Utilizing access blocking as taught by Anthony above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Kotecha and Zhou will obtain the capability to provide enhanced system security. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Narayanan, Ram Gopal Lakshmi et al. (US Patent Publication No. 2004/0268124).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497